Citation Nr: 1716712	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-03 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder due to contaminated drinking water at Camp Lejeune.

2.  Entitlement to service connection for gout as secondary to a kidney disorder. 

3.  Entitlement to service connection for loss of use of the right leg as secondary to a kidney disorder.

4.  Entitlement to service connection for loss of use of the left leg as secondary to a kidney disorder.

5.  Entitlement to service connection for loss of use of the right hand as secondary to a kidney disorder.

6.  Entitlement to service connection for loss of use of the left hand as secondary to a kidney disorder.

7.  Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to October 1986.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction resides with the Atlanta, Georgia RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete review of the evidence.

The Veteran testified before the undersigned Veterans Law Judge in a February 2016 Travel Board hearing, the transcript of which is included in the record.

The Board notes that the Veteran was assisted by the Georgia Department of Veterans Affairs (GDVA) during his February 2016 Board hearing; however a power of attorney (VA Form 21-22) was not submitted for GDVA.  Regarding representation, the Veteran was previously represented by K. B., an agent at the Disability Claims Clinic; however, this representation was withdrawn in August 2014.  In a subsequent April 2015 letter, a new attorney (J. L.), submitted a statement indicating that he was withdrawing as the representative in the Veteran's case; however, a VA Form 21-22 had not been submitted on behalf of J. L; therefore, this withdrawal is irrelevant.  Moreover, the Virtual VA file contains a May 2015 power of attorney form appointing The American Legion (TAL) as the Veteran's representative; however, this form is not signed by the Veteran and is therefore invalid.  Accordingly, the Veteran is currently unrepresented.  Given that the issues on appeal are being remanded for further development, the Veteran will have an opportunity to appoint a representative if he so chooses. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the issues on appeal.

The Veteran maintains that he has a kidney disorder caused by exposure to contaminated water while stationed at Camp Lejeune.  He has further indicated that his other disorders are secondary to his kidney disability.  See February 2016 Board Hearing Transcript at pgs. 6-7.  

Initially, the Board notes that the Veteran served in Camp Lejeune between 1983 and 1985; therefore, exposure to contaminated water is conceded.  With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  In the early 1980s, it was discovered that two on-base water-supply systems at Camp Lejeune were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs also were found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any Veteran who served at Camp Lejeune between 1957 and 1987 potentially was exposed in some manner to the full range of chemicals known to have contaminated the water there during this time period.  Id. 

The National Academy of Sciences' National Research Council (NRC) published its report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009. This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodisplastic syndromes, renal toxicity, hepatic steatosis, and female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

VA treatment records show that the Veteran has been diagnosed with a history of kidney failure, renal stones, leukocytosis, and impaired kidney function.  The Veteran has not been afforded an examination with respect to his conditions allegedly related to exposure to contaminated water while at Camp Lejeune.  The exposure to contaminated water has been conceded and the Veteran has been diagnosed with various kidney disorders for which he seeks service connection in this matter.  For the reasons stated below, he is entitled to an examination prior to a determination of the merits of his claim.  See McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).

The remaining issues of gout and loss of use of the hands and legs may be secondary to the Veteran's kidney disorder; as such, those issues are inextricably intertwined with the claim for service connection for a kidney disorder.  The claims for TDIU and SMC are also contingent on the determinations made regarding the pending service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Moreover, during the February 2016 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA disability determination are constructively of record and must be secured.

Also, on remand, the Veteran should be provided an opportunity to remain unrepresented or, if he so chooses may appoint a new representative to assist him in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he is currently unrepresented, but may appoint a representative by submitting a signed VA Form 21-22.   

2.  Obtain and associate with the claims file all VA treatment records from the Augusta VA Medical Center since January 2015.

3.  Request and associate with the claims file all Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4.  Then, provide the Veteran with an appropriate VA examination with respect to his kidney disorder.  The entire claims file should be reviewed by an examiner. After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

(a)  List all current diagnoses pertaining to the Veteran's kidneys or renal function.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred in or otherwise related to his military service, including the conceded in-service exposure to contaminated water at Camp Lejeune. 

(c)  If, and only if, the Veteran's kidney disorder is found to be at least as likely as not related to service, to include exposure to water at Camp Lejeune, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's other disorders (gout, loss of use of the right and left leg, and loss of use of the right and left hand) are either caused or aggravated by the kidney disorder. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  It would be helpful if the examiner discussed any relevant medical literature pertaining to the Camp Lejeune contaminated water and/or the toxins contained therein in relation to the diagnosed condition(s).

5.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




